UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 17-1122

RICHARD POLIDI,

                  Plaintiff - Appellant,

            v.

CHESHIRE PARKER SCHNEIDER & BRYAN, PLLC; ALAN SCHNEIDER;
JOHN DOES 1-3,

                  Defendants - Appellees.




                                    No. 17-1124

RICHARD POLIDI,

                  Plaintiff - Appellant,

            v.

CARMEN HOYME BANNON, in each of her official and individual capacities;
DOUGLAS BELL,

                  Defendants - Appellees,

            and

THE NORTH CAROLINA STATE BAR, an Agency of the State of North
Carolina; WAYNE TRUAX, in each of his official and individual capacities;
KATHERINE JEAN, in each of her official and individual capacities; JOHN
DOES 1-10; JOHN DOES 1-5,

                  Defendants.
Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:16-cv-01534-TSE-MSN; 1:16-cv-
01535-TSE-MSN)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard Polidi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Richard Polidi appeals the district court’s orders dismissing his 42 U.S.C. §§ 1983,

1985 (2012) complaints under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying his Motion

to Set Aside Order and for a New Hearing. * We have reviewed the records and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Polidi v. Cheshire Parker Schneider & Bryan, PLLC, No. 1:16-cv-01534-TSE-MSN

(E.D. Va. Dec. 22, 2016; Jan. 25, 2017); Polidi v. Bannon, No. 1:16-cv-01535-TSE-MSN

(E.D. Va. Dec. 28, 2016; filed Dec. 29, 2016 & entered Dec. 30, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        The district court declined to exercise jurisdiction over Polidi’s state law claims,
dismissing them without prejudice. See 28 U.S.C. § 1367(c)(3) (2012).


                                             3